FMR LLC Devonshire Street, F3D Boston, MA 02109-3614 May 4, 2010 U.S. Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20543 Re: Fidelity Investments Mutual Funds Rule 17g Compliance Filing Fidelity Bond Coverage Period: July 1, 2010  June 30, 2011 To Whom it May Concern, We submit the following excess bond policies on behalf of Fidelity Investments Mutual Funds: London/ACE, Pembroke, Novae, QBE, Antares, Pembroke, Hardy Policy No:B080113017P10 (Equity and High Income Funds) Policy No B080113011P10 (Fixed Income & Asset Allocation Funds) Participation: $40M part of $70M x $150M ICI Mutual Insurance Company Policy No: 87153210B (Equity and High Income Funds) Policy No: 87153110B (Fixed Income & Asset Allocation Funds) Participation: $15M part of $70M x $150M Federal Insurance Company (Chubb) Policy No: 81906761 (Equity and High Income Funds) Policy No: 82179281 (Fixed Income & Asset Allocation Funds) Participation: $5M part of $70M x $150M XL Specialty Insurance Co. Policy No: ELU117553-10 (Equity and High Income Funds) Policy No: ELI117552-10 (Fixed Income & Asset Allocation Funds) Participation: $10M part of $70M x $150M The lead bond insurance policy, statement confirming payment of premiums, resolution of a majority of independent trustees approving coverage, joint insured bond statement and the Fidelity Bond Insurance Recovery Agreement have been submitted previously and are incorporated by reference to Accession Number is 0000878467-11-000022. Sincerely, Ann Barry Director, Insurance & Risk Management FMR LLC Enc.
